The plaintiff in error was convicted on an information charging that he did have the unlawful possession of intoxicating liquors, with the unlawful intent to violate the prohibitory laws of the state, and was sentenced to be confined in the county jail for thirty days and to pay a fine of $50.00. From the judgment, an appeal was taken by filing in this court on December 30, 1914, a petition in error with case-made. *Page 602 
No briefs have been filed, and no appearance made on behalf of the plaintiff in error when the case was called for final submission. The motion of the Attorney General to affirm the judgment for failure to prosecute the appeal is therefore affirmed.